Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1, descriptive legend for numbers are not provided. For example descriptive legend for numbers (12,14,16a,16b,16c,18a etc).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 9 and 19 are objected to because of the following informalities: 
(i)	 In claim 9 line 2, and claim 19, line 2, define parameters in equation. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,11-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WANG JUNCHENG ET AL( “Online Downlink MIMO Wireless Network Virtualization in Fading Environments", 2019 IEEE GLOBAL COMMUNICATIONS CONFERENCE (GLOBECOM), IEEE, 9 December 20719 (2019-12-09), pages 1-6, DOL 10.1109/GLOBECOM38437.2019. 9013124.) (see IDS) in view of Mohammadmoein Soltanizadeh et al (Power Minimization in Wireless Network Virtualization With Massive MIMO, rov. Intel. Conf. Communications Workshop on 5G Architecture, 2018, consisting of 6 pages) (see IDS).
With regards to claims 1 and 11, WANG JUNCHENG ET AL discloses a network node configured to communicate with a wireless device, WD, (abstract: “downlink of a massive-MIMO base station") the network node comprising processing circuitry configured to: perform downlink wireless network virtualization (abstract: “wireless network virtualization to share the downlink of a massive-MIMO base station among multiple Service Providers’) by an expected deviation of received signals at WDs subject to power constraints  (Section II, System model and problem formulation, B problem Formulation, equations (2) and (3)).
WANG JUNCHENG ET AL discloses all of the subject matter discussed above, but is not explicit about by minimizing an expected deviation. 
However, of Mohammadmoein Soltanizadeh et al discloses in (page 1, right-hand column, last paragraph: "We first formulate the precoding problem in wireless network virtualization when perfect CSI is available, to minimize the InP’s transmission power while satistying certain prescribed maximum deviation between each SP’s intended signal to its users and what the InP delivers"; page 2, right-hand column, 3rd paragraph: "in addition to executing virtualization, and satisfying constraints that come from its requirement, the InP is concerned with additional internal constraints such as total transmit power. In this work, we aim to minimize the InP’s transmission power, which can be represented by || VII2"). Also in equation (44) and paragraph directly under equation. The deviation factors can be interpreted as received-signal proportional measure on how much the InP’s precoding is allowed to deviate from SP’s intended precoding.  Fig. 2, also shows transmission power with respect to deviation factors and fig. 3, InP’s power consumption in the proposed virtualization scheme
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of WANG JUNCHENG ET AL as taught by Mohammadmoein Soltanizadeh et al to arrive at the claimed invention, minimizing an expected deviation. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention WANG JUNCHENG ET AL as taught by Mohammadmoein Soltanizadeh et al to arrive at the claimed invention, minimizing an expected deviation with a reasonable expectation of success, thus improved method( - - -simple but effective solutions- - - (see Mohammadmoein Soltanizadeh et al, conclusion). 

 With regards to claims 2 and 12, the combination of WANG JUNCHENG ET AL as taught by Mohammadmoein Soltanizadeh et al discloses the network node of Claim 1, wherein the expected deviation is between a service provider's virtual precoding and an infrastructure provider's actual precoding ( see  Mohammadmoein Soltanizadeh et al , page 1, right-hand column, 2nd paragraph: "if the SPs use typical schemes of precoding and have the InP use their precoding matrices without considering the other SPs, the system will likely incur a large amount of interference. Our goal is to design methods for the InPs to manage this interference" and last paragraph: “We first formulate the precoding problem in wireless network virtualization when perfect CSI is available, to minimize the InP’s transmission power while satisfying certain prescribed maximum deviation between each SP’s intended signal to its users and what the InP delivers’).
With regards to claims 3 and 13, the combination of WANG JUNCHENG ET AL as taught by Mohammadmoein Soltanizadeh et al discloses the network node  of Claim 1, wherein the minimizing is based at least in part on interference between service providers. ( see  Mohammadmoein Soltanizadeh et al , page 1, right-hand column, 2nd paragraph: "if the SPs use typical schemes of precoding and have the InP use their precoding matrices without considering the other SPs, the system will likely incur a large amount of interference.).
claims 4 and 14, the combination of WANG JUNCHENG ET AL as taught by Mohammadmoein Soltanizadeh et al discloses the node Claim 1, wherein the minimizing includes applying a drift-plus-penalty technique for stochastic network optimization based on inaccurate channel state information (see WANG JUNCHENG ET AL,   section III, A , equation (4) -- - we minimize the objective while stabilize the virtual queuw through minimizing a drift-plus penalty (DPP) metri- - -), 
With regards to claims 5 and 15, the combination of WANG JUNCHENG ET AL as taught by Mohammadmoein Soltanizadeh et al discloses the network node Claim 1, wherein the power constraints include at least one short term power constraint and at least one long term power constraint.(See WANG JUNCHENG ET AL , section II, B, - - -long-term and short-term transmit power contrais. The optimization problem is formulated as follows- - - equation (2))
With regards to claims 6 and 16, the combination of WANG JUNCHENG ET AL as taught by Mohammadmoein Soltanizadeh et al discloses the network node Claim 1, wherein the minimizing is performed without knowledge of channel distribution information (see WANG JUNCHENG ET AL, section III, A, “per slot optimization).  
With regards to claims 7 and 17, the combination of WANG JUNCHENG ET AL as taught by Mohammadmoein Soltanizadeh et al discloses the network node Claim 2, wherein each service provider independently determines a virtual precoding matrix of the service provider (see WANG JUNCHENG ET AL section III, A - - -  per slot optimization problem is given  as follows, - - -equation (6)).  
With regards to claims 8 and 18, the combination of WANG JUNCHENG ET AL as taught by Mohammadmoein Soltanizadeh et al discloses the network node Claim 2, wherein a virtual precoding matrix determined by a service provider is associated with a pre- determined downlink power (see WANG JUNCHENG ET AL Section III, A, equation 4, the optimization is based on past channel states as well).  
Allowable Subject Matter
6.	Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach
    PNG
    media_image1.png
    35
    785
    media_image1.png
    Greyscale

as recited in claims 9 and 19 and the network node of Claim 2, wherein the downlink wireless network virtualization is bounded when all service providers' determinations of virtual precoding matrices include match filtering or zero forcing as recited in claim 10 and 20.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 20170064675) discloses receiving a downlink signal which is received by a user equipment in a wireless communication system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 27, 2022